
	

113 HR 3067 IH: No Obamacare Subsidies for Members of Congress Act of 2013
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3067
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mrs. Capito (for
			 herself, Mr. Coffman,
			 Mr. Pittenger,
			 Mr. Duffy,
			 Mr. Latta,
			 Mr. Barr, Mr. Boustany, Mrs.
			 Miller of Michigan, Mr.
			 Shuster, Mr. Griffin of
			 Arkansas, Mr. Conaway,
			 Mr. Lance,
			 Mr. Fitzpatrick,
			 Mr. Meadows,
			 Mr. Brooks of Alabama, and
			 Mr. Tipton) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to prohibit a government subsidy for the purchase of a health plan by a Member
		  of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 No Obamacare Subsidies for Members of
			 Congress Act of 2013.
		2.No
			 health care subsidies for Members of CongressSection 1312(d)(3)(D) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is
			 amended—
			(1)by redesignating
			 clause (ii) as clause (iii); and
			(2)by inserting after
			 clause (i) the following new clause:
				
					(ii)No premium
				assistance for Members of CongressNotwithstanding any other provision of law
				or any regulation or guidance promulgated by the Director of the Office of
				Personnel Management, no Federal funds shall be expended to pay any portion of
				the premium for a health plan purchased by a Member of Congress pursuant to
				clause
				(i).
					.
			
